Citation Nr: 1045882	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-24 120A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), has 
been received, to include whether a timely substantive appeal was 
filed from the April 2007 rating decision which denied this 
issue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from 
December 1972 to November 1974.  In part, this case comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the appellant's 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.

The Board recognizes that the RO up to the present has developed 
and adjudicated the remaining claim as it was framed by the 
Veteran, i.e., a claim seeking service connection for PTSD.  
However, the evidentiary record also indicates diagnoses of a 
generalized anxiety disorder, a panic disorder with agoraphobia, 
dysthymia, and an explosive personality disorder.  While this 
appeal was pending, the U.S. Court of Appeals for Veterans Claims 
(Court) held that the scope of a mental health disability claim 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, the 
reported symptoms, and any other pertinent information of record, 
not merely the diagnosis mentioned by the claimant.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with 
the Court's holding in Clemons, the Board has recharacterized the 
issue as reflected on the first page of the present decision.

The Board notes that service connection for PTSD was originally 
denied in a May 2005 rating decision.  The appellant was notified 
of the denial that same month, but he did not appeal.  The May 
2005 rating decision therefore represents the last final decision 
on the merits as to the issue of entitlement to service 
connection for a psychiatric disorder.  Glynn v. Brown, 6 Vet. 
App. 523 (1994).  

In an April 2007 rating action, the RO denied the appellant's 
attempt to reopen his PTSD service connection claim.  He 
submitted his Notice of Disagreement (NOD) in June 2007.  On May 
28, 2008, the RO issued a Statement of the Case (SOC) for the 
PTSD new-and-material-evidence claim.  The appellant's 
representative submitted the appellant's signed VA Form 9, 
Substantive Appeal, to the RO on August 4, 2008.  On August 5, 
2008, the RO notified the appellant by letter that his 
substantive appeal had been deemed untimely.  

The next month, the appellant submitted a written statement in 
which he contended that he had submitted a timely VA Form 9 in 
June 2008.  The Board has construed this statement under 
38 C.F.R. § 20.201 as an NOD on the issue of new and material 
evidence for the reopening of the psychiatric disorder/PTSD 
service connection claim.  However, the claims file does not 
contain any SOC issued in response to the appellant's NOD 
received in August 2008.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that where an NOD has been filed but an 
SOC has not been issued, the Board must remand the claim so that 
an SOC may be issued.  Therefore, the matter of the timeliness of 
the substantive appeal on the issue of new and material evidence 
for the reopening of the psychiatric disorder service connection 
claim will be remanded to put the issue in the correct procedural 
posture.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

The appellant, in his September 2006 NOD, stated that he had just 
undergone "another hearing test at the VA."  In his August 2007 
VA Form 9, he reported that he had undergone a hearing test at 
the VA facility in West Los Angeles, and that he had also be 
treated for hearing-related problems at the VA facility in 
downtown LA.  Review of the evidence of record does not reveal 
the presence of any VA treatment records relating to the 
appellant's claimed hearing loss and/or tinnitus.

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA 
has a responsibility to obtain records generated by Federal 
government entities that may have an impact on the adjudication 
of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In order to 
fulfill the duty to assist, all of the appellant's VA medical 
records must be located and associated with the claims file.  In 
addition, the AMC/RO should, with the assistance of the appellant 
as needed, obtain copies of all pertinent private or other 
government medical treatment records and associate them with the 
claims file.

The appellant's DD Form 214 reflects that he worked as a heavy 
truck driver while he was in the Army.  The appellant testified 
at his January 2010 Travel Board hearing that he had been exposed 
to very loud noise from heavy equipment while he was in the Army 
and that he had not used ear protection.  He further testified 
that his hearing loss started during service and that he had had 
ringing in his ears since his time in service.  He said that the 
tinnitus was intermittent in duration initially and constant in 
duration currently.  The appellant also stated, in an April 2006 
written statement, that he had been exposed to blasting and 
gunfire while he served in the Army.  He stated, in essence, that 
his duties included acoustic trauma from the noise associated 
with military construction vehicles.

It is well established that, while someone who is a layperson is 
not considered capable of opining on matters requiring medical 
knowledge, they are permitted to provide observations.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, supa.  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, for example, 
the appellant is competent to describe his hearing-related 
symptoms.  Ringing in the ears is also the sort of condition that 
is observable by a lay person.  See also Davidson v. Shinseki, 
581 F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

The determination of whether a veteran has a ratable hearing loss 
is governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability for VA purposes when the 
threshold level in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court explained that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  Hensley, 
at 157.

Further, the Court opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  Hensley 
at 159.  It was also found that, regardless of when the criteria 
of 38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.  The evidence of record indicates that the appellant may 
have been exposed to acoustic trauma in service by virtue of his 
activities as a heavy truck driver.  However, no clinical opinion 
as to whether any current hearing loss or tinnitus is 
etiologically linked to the appellant's in-service noise exposure 
has been rendered.

The appellant has not been afforded a VA medical examination for 
hearing loss.  Although he has reported undergoing audiometric 
testing as a patient in a VA facility, the test results are not 
of record.  Therefore, it is not clear whether or not he meets 
the requirements of 38 C.F.R. § 3.385.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is lay evidence of record to indicate that the 
appellant displayed symptoms related to the claimed conditions 
while he was in service, which have continued to the present.  
The appellant has presented written statements and testimony to 
that effect.  In light of the existence of credible evidence of 
continuity of symptoms capable of lay observation, and that the 
appellant may have had manifestations of the claimed hearing loss 
in service or within one year of service, the Board finds that 
the duty to assist in this case requires that an audiometric 
evaluation should be obtained on remand.

Furthermore, clarification of whether or not the Veteran 
experiences tinnitus, to include in the form of ringing in the 
ears, should be accomplished, because he has submitted various 
statements to the effect that he has experienced tinnitus since 
service.  This clarification should include notations as to the 
evidence of record that addresses the Veteran's reports regarded 
when he first experienced tinnitus.  

Thus, further development of the medical evidence is necessary, 
and adjudication on this basis is therefore indicated.  These 
considerations require the gathering of records and further 
investigation by medical professionals, inasmuch as the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  
In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Court has stated that the Board's task 
is to make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, 
where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Finally, the appellant submitted a timely NOD, in September 2008, 
in which he expressed disagreement with the RO's August 2008 
determination that his substantive appeal for the denial of the 
reopening of his claim for service connection for a psychiatric 
disorder was untimely filed.  Because the RO did not subsequently 
issue an SOC addressing that issue, the Board must remand the 
issue to the RO for issuance of an SOC in relation to the August 
2008 determination.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the following:

1.  Assure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations found at 
38 C.F.R. § 3.159, and any other applicable 
legal precedent has been completed.

2.  Contact the appellant to obtain the 
names and addresses of all VA, private, or 
other government health care providers and 
treatment centers where he has been treated 
for any hearing loss or tinnitus since 
1974.  After securing the necessary 
release(s), obtain any such records that 
have not been previously secured.  In 
particular, records associated with the VA 
hearing tests performed in approximately 
September 2006, or thereabout, must be 
obtained and associated with the claims 
file.

3.  To the extent there is an attempt to obtain 
any of these records that is unsuccessful, the 
claims file should contain documentation of the 
attempts made.  The appellant and his 
representative must also be informed of the 
negative results and be given opportunity to 
secure the records.

4.  After the above development is 
completed, arrange for the Veteran to 
undergo VA audiometric testing by an 
audiologist to determine the nature and 
etiology of his claimed bilateral hearing 
loss and tinnitus.  The claims file must be 
made available to the examining audiologist 
for review in conjunction with the 
audiometric testing.  The audiologist 
should ascertain what type of employment or 
activities the appellant engaged in 
following his separations from service.  
The findings should be reported in detail.

The examiner should render an opinion on 
whether the Veteran's currently claimed 
tinnitus is etiologically related to any 
incident of service, including exposure to 
gunfire, blasting, and heavy construction 
equipment, or is the claimed tinnitus more 
likely due to some other cause or causes, 
including post-service noise exposure?  Is 
the appellant's tinnitus causally related 
to his hearing loss?

If, and only if, the audiometric testing 
demonstrates that the appellant meets the 
38 C.F.R. § 3.385 standard for hearing loss 
in either or both ears, the audiologist 
should respond to the following specific 
questions and provide a full statement of 
the basis for the conclusions reached:

a.  On the basis of the clinical record 
and the known development characteristics 
of the diagnosed hearing loss, can it be 
concluded that any such currently 
diagnosed hearing loss existed at the time 
of Veteran's separation from the Army in 
November 1974?  The examiner should 
discuss audiometric testing results from 
1972 to the present, as well as the 
Veteran's description of his in-service 
hearing loss.

b.  When is the first documented record of 
the existence of hearing loss for the 
Veteran?  The examiner should discuss the 
Veteran's description of his exposure to 
acoustic trauma during service, as well as 
the audiometric testing results of record.

c.  Is the Veteran's currently claimed 
hearing loss etiologically related to any 
incident of service, including exposure to 
gunfire/blasting/heavy construction 
equipment, or is the claimed hearing loss 
more likely due to some other cause or 
causes, including post-service noise 
exposure?

Note:  In assessing the relative likelihood 
as to origins and etiology of the Veteran's 
hearing loss and tinnitus, the examiner 
should apply the standard of whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that either 
claimed disorder is causally or etiologically 
related to the Veteran's active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 
50 percent probability), with the rationale 
for any such conclusion set out in the 
report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

5.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  In this regard, 
if the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's hearing loss and/or 
tinnitus.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

6.  Upon receipt of any VA examination 
report, conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, refer the 
report to the VA examiner for corrections or 
additions.

7.  After completing any additional 
notification and/or development action deemed 
warranted by the record, review the record, 
including any newly acquired evidence, and 
re-adjudicate the hearing loss and tinnitus 
issues on appeal.  If the scheduling of any 
kind of medical examination, or the obtaining 
of a medical opinion from any type of 
specialist such as an otolaryngologist, is 
necessary to adjudicate the hearing loss 
and/or tinnitus service connection issues, 
especially in light of any newly received 
information, that development should be 
accomplished.  Ensure that all theories of 
service connection are considered.

8.  If any benefit sought on appeal remains 
denied, provide the appellant and his 
representative a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
hearing loss and tinnitus issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

9.  The AMC/RO should re-examine the 
appellant's claim that he submitted a 
timely substantive appeal as to the May 
2008 SOC relating to the new and material 
evidence issue for the PTSD service 
connection claim.  If no additional 
development is required, the AMC/RO should 
prepare an SOC as to the August 2008 
determination that the August 2008 
substantive appeal was untimely, in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefits sought, or by the appellant's 
withdrawal of the NOD. 

10.  If, and only if, the appellant files a 
timely Substantive Appeal, returned that 
issue to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

